


Exhibit 10.122

 

[***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

AGREEMENT

 

THIS AGREEMENT is made this 5th day of September 2002 by and between XINYI GROUP
(GLASS) CO. LTD. (“Licensee”) and SOUTHWALL TECHNOLOGIES INC. (“Southwall”) for
certain rights to Southwall’s technology and purchase of Southwall’s Product (as
defined below) in accordance with the terms and conditions set forth below.

 

WHEREAS

 

(A) Southwall produces and manufactures the “Product” which is used in the
manufacturing of the “XIR® Laminated Glass Units” (as defined below).

(B) Southwall is the sole title holder to patents and trademarks registered in
its favor, which are further described in Exhibit 1.

(C) Southwall is the developer and holder of certain proprietary and
confidential trade secrets relating to the Product and XIR® Laminated Glass
Units.

 

NOW IN CONSIDERATION OF THE ABOVE PREMISES AND COVENANTS, THE PARTIES HERETO
AGREE AS FOLLOWS:

 

1.             DEFINITIONS:

 

For the purpose of this Agreement, the definitions set forth in this Clause
shall apply to the respective capitalized terms:

 

(a)           “Agreement” shall mean this agreement and all exhibits and
schedules attached hereto:

 

(b)           “Architectural Applications” shall mean all kinds of stationary
buildings, decorations, fixtures, structures and related parts or products into
which the “XIR® Laminated Glass Units” are incorporated or applied.

 

(e)           “Automotive Applications” shall mean the original equipment
manufacturer (“OEM”) market and automotive replacement glass market for
supplying XIR® Laminated Glass Units to be incorporated or applied into
automobiles and motor vehicles, including passenger cars, buses, trucks, trains
and light transit railway trains.

 

(k)           “Best Practices” shall refer to the manufacturing processes and
techniques used in the production of XIR® Laminated Glass Units. These processes
shall include but are not limited to equipment used, material storage, material
handling and laminated glass fabrication. The Guidelines provided by Southwall
to the Licensee should be considered as a general guide to Best Practices. The
Licensee shall follow the Guidelines or may choose to deviate from the
Guidelines to assure that laminated glass incorporating the Product manufactured
in its plant, with its equipment, and its particular process is manufactured in
accordance with the Best Practices required under the Guidelines.

 

--------------------------------------------------------------------------------


 

 

(e)           “Guidelines” shall mean the most current XIR® Lamination
Guidelines which Southwall shall provide to the Licensee being based upon
Southwall’s assessment of the manufacturing best practices and quality standards
required for acceptable production of XIR® Laminated Glass Units incorporating
the Product. Southwall may, from time to time, make modifications to the
Guidelines, in which case Southwall will give the Licensee not less than sixty
(60) days written notice prior to such modifications.

 

(g)           “Patents” shall mean all those patents described in Exhibit 1
hereto and any foreign counterparts, continuations, continuations in part,
renewals or replacements thereof.

 

(d)           “Product” shall mean the XIR® transparent solar control films as
listed on Exhibit 2 attached hereto.

 

(i)            “Proprietary Information” shall include all information, data,
technology, concepts, patents, equipment, techniques, know-how, manufacturing
processes, ideas or inventions (whether or not patented or patentable) embodied
in or related to the Product, XIR® Laminated Glass Units, or the manufacturing
of the same.

 

(i)            “Proprietary Technical Materials” shall mean all writings,
including documentation, the Guidelines, instructions, correspondence or other
data relating to the Product, XIR® Laminated Glass Units, or Proprietary
Information save and except such already incorporated into or merged with the
products or semi-products of the Licensee.

 

(d)           “Territory” shall mean the People’s Republic of China, which
includes the Hong Kong Special Administrative Region and Macau Special
Administrative Region.

 

(j)            “Trademarks” shall include all those trademarks described in
Exhibit 1 hereto and any renewals or replacements thereof.

 

(h)           “XIR® Laminated Glass Units” shall mean all kinds of glass
structures incorporating the Product in a laminated glass configuration, which
are manufactured in accordance with the Best Practices.

 

 

2.             GRANT OF RIGHTS

 

Subject to the terms of this Agreement, Southwall hereby appoints the Licensee
(i) as its sole and exclusive agent and authorized manufacturer of XIR®
Laminated Glass Units for Automotive Applications, and (ii) as its agent and
authorized manufacturer of XIR® Laminated Glass Units for Architectural
Applications, in so far as the Licensee shall make the minimum annual purchases
in accordance with Clause 7 hereof and hereby grants to the Licensee a license
to use Southwall’s Proprietary Information, including the Guidelines, as well as
the Patents and the Trademarks described in this Agreement for the sole purpose
of manufacturing and selling XIR® Laminated Glass Units for Automotive
Applications and Architectural Applications.

 

--------------------------------------------------------------------------------


 

 

The Licensee may only carry out the manufacture of XIR® Laminated Glass Units in
its own manufacturing facilities for the time being in commercial operation on
the date of signing of this Agreement.

 

For avoidance of doubt:

 

(a)                                  Licensee may only manufacture the XIR®
Laminated Glass Units in the Territory;

 

(b)                                 Licensee may sell the XIR® Laminated Glass
Units in the Territory or every where of the world;

 

(c)                                  Southwall shall not manufacture XIR®
Laminated Glass Units or permit to be manufactured or authorize others to so
manufacture the same within the Territory, however Southwall shall not be liable
for the sale and distribution pursuant to the existing agreements or
arrangements Southwall has reached or made with the companies (the names of
which are specifically mentioned in the Exhibit 13 hereto) within the Territory
of any XIR film supplied to those companies prior to the commencement of the
term of this Agreement.

 

(d)                                 Southwall reserves the right to sell its
products and XIR® Laminated Glass Units directly to other purchasers or
authorized manufacturers or distributors, OEMs or their representatives or
distributors or other distribution or licensing channels anywhere other than the
Territory;

 

(e)                                  if the Licensee shall discover that any
other persons or firms or companies (“wrongdoers”) manufacture or sell or
distribute or deal with XIR® Laminated Glass Units or the Product or any goods
or products similar or identical thereto or which infringe the Trademarks and/or
the Patents or amount to passing off against XIR® Laminated Glass Units or the
Products anywhere within the Territory, Southwall shall at the request of the
Licensee take appropriate action, by way of legal proceedings or otherwise, to
restrain or prevent or prohibit the wrongdoers from so further manufacturing,
selling, distributing or dealing with or infringing or passing off the same in
order to give full protection to the Licensee’s rights and interest as the sole
and exclusive agent and authorized manufacturer of Southwall as aforesaid in the
Territory.

 

(f)                                    Notwithstanding the foregoing provisions,
any right granted hereunder to the Licensee for manufacturing and selling XIR®
Laminated Glass Units for Architectural Applications is not exclusive.

 

(g)                                 the Licensee may use and apply both the
Trademarks as well as the Licensee’s own trademarks to the XIR® Laminated Glass
Units when the Licensee manufactures or sells the same.

 

(h)                                 Southwall acknowledges that it is aware of
the possibility that some customers of the Licensee may specifically require the
Licensee to use or apply only the trademarks of the customers to the XIR®
Laminated Glass Units (in relation to the customers’ final products which are
manufactured by incorporating the XIR® Laminated Glass Units). In such case, the
Licensee shall notify Southwall in writing about the same and Southwall shall
not unreasonably withhold its consent to the Licensee’s application of such
trademarks of the customers to the said final products.

 

 

--------------------------------------------------------------------------------


 

3.             MARKETS FOR THE PRODUCT

 

Subject to the terms and conditions of this Agreement, the XIR® Laminated Glass
Units may be manufactured for and sold for Automotive Applications and
Architectural Applications. The Licensee has been granted to have the sole and
exclusive rights for the manufacture and sale of XIR® Laminated Glass Units for
Automotive Applications in the Territory and non-exclusive rights for the
manufacture and sale of XIR® Laminated Glass Units for Architectural
Applications for a term of four (4) years as mentioned in Clause 11 hereof
below.

 

4.             OBLIGATIONS OF THE LICENSEE

 

In order to develop the full sales potential of the XIR® Laminated Glass Units,
the Licensee agrees that it will perform at its costs and expenses the following
duties:

 

(a)           Initial manufacturing - The Licensee shall begin manufacturing on
or before 15th November 2002.

 

(b)           Quality - The Licensee’s manufacture of the XIR® Laminated Glass
Units shall be in accordance with the Best Practices. The Licensee shall conduct
a thorough inspection of all XIR® Laminated Glass Units, including regular
sample testing in its own laboratories, prior to the shipment of such products
by the Licensee. The XIR® Laminated Glass Units that do not conform with the
Best Practices in any respect shall not be sold or shipped to the customers.

 

(c)           Technical Visits - Southwall shall have the right, on reasonable
prior written notice and during normal business hours, to visit the Licensee’s
place of business and any and all places where the Licensee manufactures to
stores XIR® Laminated Glass Units to verify that the Licensee is in compliance
with its obligations under this Agreement, including without limitation to
verify that the Licensee’s manufacture of XIR® Laminated Glass Units is in
accordance with the Best Practices. If the Licensee’s manufacture of XIR®
Laminated Glass Units does not follow the Best Practices, Southwall may withhold
the right to distribute XIR® Laminated Glass Units until the deficiency is
corrected.

 

(d)           Designation of XIR® Laminated Glass Units - The Licensee will at
all times designate the XIR® Laminated Glass Units and the Product by the
correct names (as determined by Southwall, by giving not less than ninety (90)
days’ prior written notice of any changes) and identify the Product as a product
of Southwall. The Licensee shall mark XIR® Laminated Glass Units with
Southwall’s Patent markings and Trademarks in accordance with the Guidelines
furnished by Southwall. These Trademarks will be featured in all sales,
advertising, ad promotional activities and materials. The Licensee shall not
apply any other trademarks, brand names or other markings (than such of the
Licensee’s own) to the XIR® Laminated Glass Units or any part or component of
the XIR® Laminated Glass Units without the prior written consent of Southwall.

 

(e)           Marketing - In order to rapidly and effectively develop the market
for XIR® Laminated Glass Units, the Licensee agrees to use its best efforts as
commercially reasonable to commercialize and market XIR® Laminated Glass Units
throughout their customary trading area and to:

 

--------------------------------------------------------------------------------


 

 

 

1)                                      publish collateral and sales support
materials in the predominant language(s) of their customary trading area within
three (3) months after the commencement of manufacturing;

 

2)                                      train sales personnel to sell XIR®
Laminated Glass Units with materials from Southwall under the terms, conditions
and at the prices set forth in Exhibit 7 hereto so far as it is practicable to
do so.

 

3)                                      participate in all reasonable
exhibitions and promotion opportunities so far as it is practicable to do so.

 

f)             General Conduct - The Licensee shall at all times conduct its
business in a businesslike manner and shall not engage in any deceptive,
misleading, illegal or unethical business practice or any practice that will
reflect unfavorably on Southwall, XIR® Laminated Glass Units, or the Product.

 

5.             OBLIGATIONS OF SOUTHWALL

 

In order to assist the Licensee in the rapid and successful commercialization of
XIR® Laminated Glass Units, Southwall agrees to provide the following support
and assistance to the Licensee at Southwall’s costs and expenses except where
noted below. The language of all communications and materials supplied by
Southwall will be in English.

 

(a)           Guidelines - Southwall shall provide one copy of the Guidelines
and an additional copy for each approved production facility to the Licensee
prior to the execution of this Agreement.

 

(b)           Technical Visit - Southwall shall provide periodical technical
visits, including a minimum of one visit of up to two (2) days each year for
process review and additional consultation as requested by the Licensee.
Additional visits for assistance the Licensee may be arranged at the request of
the Licensee at the Licensee’s expense in accordance with Exhibit 5 hereto.

 

(c)           Marketing Materials - Southwall shall supply its marketing
collateral materials (in English) and demonstration equipment under the terms,
conditions and at the prices set forth in Exhibit 4 hereto. Additional materials
described in Exhibit 4 will be made available to the Licensee upon request.
Southwall reserves the right to change these documents from time to time
provided that the items and prices included shall be similar to those offered to
Southwall’s other similarly situated licensees.

 

(d)           General Conduct - Southwall shall at all times conduct its
business in a businesslike manner and shall not engage in any deceptive,
misleading, illegal or unethical business practice or any practice that will
reflect unfavorably on the Licensee, XIR® Laminated Glass Units, or the Product.

 

(e)           Protection of the Licensee’s Rights - Southwall shall protect the
Licensee’s rights as its sole and exclusive agent and authorized manufacturer of
XIR® Laminated Glass Units in the Territory for Automotive Applications and as
its agent and authorized manufacturer of XIR® Laminated Glass Units in the
Territory for Architectural Applications in the manner stipulated in Clause 2
above hereof.

 

--------------------------------------------------------------------------------


 

 

(f)            General Support - Southwall shall provide the necessary support
and relevant and necessary expertise and knowledge and technologies and
information in relation to the manufacture or improvement of XlR® Laminated
Glass Units to the Licensee by providing updated Guidelines and updated
technological information to the Licensee.

 

6.             LICENSE FEE

 

In lieu of a license fee, the Licensee hereby agrees to purchase the minimum
quantities of Product as specified in Clause 7 below hereof.

 

7.             MINIMUM PURCHASE OF PRODUCT

 

(a)           Subject to the terms and conditions of this Agreement, the
Licensee hereby agrees to purchase during the term of this Agreement the minimum
quantity of the Product specified below:

 

Period

 

Minimum Annual Purchase

 

Cumulative Purchase

 

 

 

 

 

 

 

1st year from the date of this Agreement until the first anniversary

 

80,000 square metres

 

80,000 square metres

 

 

 

 

 

 

 

2nd year after expiry of the said 1st year

 

120,000 square metres

 

200,000 square metres

 

 

 

 

 

 

 

3rd year after expiry of the said 2nd year

 

180,000 square metres

 

380,000 square metres

 

 

 

 

 

 

 

4th year after expiry of the said 3rd year

 

230,000 square metres

 

610,000 square metres

 

 

(b)           The Licensee will purchase the Product subject to the terms and
conditions of this Agreement. If the Licensee shall fail to make the minimum
purchase set forth above during a period of more than two (2) consecutive years,
Southwall may, at its sole discretion, terminate this Agreement in accordance
with the procedures set forth in Clause 12(a) of this Agreement.

 

(c)           Subject to the terms and conditions of this Agreement, Southwall
shall arrange shipment and delivery of the Product to the Licensee within nine
(9) weeks (or such other period as the Licensee may accept) after the date of
the Licensee giving the order to purchase the Product.

 

8.             PRICE

 

(a)                                  Purchase Price - The purchase price for the
Product sold hereunder shall initially be such as set forth on Southwall’s Price
Schedule attached hereto as Exhibit 6.

 

--------------------------------------------------------------------------------


 

 

 

(b)                                 Price Changes - After expiry of the initial
6 months of the term of this Agreement, Southwall may change the prices to be
charged for the Product sold hereunder at any time by amending its published
Price Schedule and giving the Licensee sixty (60) days prior written notice of
such amendment, provided however that the prices specified in Exhibit 6 may not
be increased to become more than such prices at which Southwall for the time
being sells the Product (or similar product) to its other similar licensees in
Asia, and shall not in any event be increased or decreased by more than 5% per
year (after expiry of the said initial 6 months). If Southwall shall increase
the prices during the initial 6 months of the term of this Agreement, or shall
increase the prices to become more than such prices at which Southwall for the
time being sells the Product (or similar product) to its other similar licensees
in Asia or shall increase the prices by more than 5% per year as aforesaid, the
Licensee shall have the right to immediately terminate this Agreement. Any
changes in prices made by Southwall shall be effective after expiry of sixty
(60) days after the date of giving notice of such changes to the Licensee.

 

9.             TERMS AND CONDITIONS OF SALE

 

This Agreement and all sales of Product hereunder by Southwall to the Licensee
shall be subject to Southwall’s XIR® Laminated Film Terms and Conditions, a copy
of which is attached hereto as Exhibit 7. Such Terms and Conditions shall govern
in the event of any inconsistencies with any other document (except the body of
this Agreement which shall govern the construction of this Agreement) received
by the Licensee or Southwall prior to or after receipt of an Order
Acknowledgement (set forth in Exhibit 14).

 

10.          WARRANTY

 

(a)                                  Warranty - Southwall gives in favour of the
Licensee the warranty with respect to the Product contained in the XIR®
Laminated Film Limited Warranty attached hereto as Exhibit 8. The disclaimers
and limitations set forth in Southwall’s XIR® Terms and Conditions are
incorporated herein by reference and attached hereto as Exhibit 7.

 

(b)                                 Sole and Legal Owner - Southwall warrants
and declares that it is and was at all material times the sole legal and
beneficial owner of the Trademarks and Patents and shall renew and maintain its
rights in respect thereof in full effect throughout the term of this Agreement.
Southwall shall produce the certified true copies of the relevant certificates
or documents (duly issued by the relevant government authority(s) or
department(s)) in proof of its rights and ownership of the Trademarks and
Patents to the Licensee prior to the execution of this Agreement.

 

(c)                                  Maintenance of Legal and Beneficial
Ownership - Subject to the XIR® Limited Warranty, Southwall undertakes warrants
and covenants with the Licensee that Southwall shall continue to maintain its
legal and beneficial ownership of the Trademarks and Patents during the Term or
the Renewed Term of this Agreement and shall indemnify the Licensee in full for
any failure to maintain such ownership or entitlement of Southwall in respect of
the Trademarks and/or Patents which shall become non-subsisting or cease to

 

--------------------------------------------------------------------------------


 


exist as a result of Southwall’s failure to maintain the Patents or renew the
Trademarks during the Term and the Renewed Term of this Agreement.

 

11.          TERM AND TERMINATION

 

(a)                                  Term - The term of this Agreement shall be
for a period of four (4) years commencing from September 5, 2002; until
September 5, 2006, 5 PM, US Pacific Standard Time (the “Term”).

 

(b)                                 Renewed Term - This Agreement may be renewed
for one-year periods (each a “Renewed Term”) by mutual written consent by the
authorized officers of the parties 60 days before the end of the Term or the
Renewed term, which consent shall not be unreasonably withheld if both parties
have properly complied with their obligations under this Agreement.

 

(c)                                  Termination - The parties may terminate
this Agreement as follows:

 

(1)                                  By either Southwall or Licensee: At any
time by giving ninety (90) days written notice to the other party. In such case
of termination, neither party shall be responsible to the other for any
compensation, damages, losses or otherwise by reason of the termination save and
except the situation mentioned in Clause 10 above hereof.

 

(2)                                  By the Licensee: The Licensee may terminate
this Agreement by giving not less than ten (10) days’ prior written notice to
Southwall upon occurrence of any of the following events:

 

i)                                         Southwall ceases to function as a
going concern or to conduct its operations in the normal course of business;

 

ii)                                      Southwall makes a general assignment of
all or a substantial portion of its assets to a receiver or to satisfy the
claims of its creditors pursuant to any judgment or order of the court, or has
become insolvent or goes into liquidation or bankruptcy;

 

iii)                                   Southwall fails to manufacture the
Product in accordance with the prescribed performance and quality standards set
forth in the “Product Specifications”, which are attached as part of Exhibit 9
hereto, or fails to deliver the Product within the periods of time agreed,
provided that such failure continues for 60 days after the Licensee gives notice
of such failure to Southwall;

 

iv)                                  Southwall breaches a covenant, term or
condition herein, and fails to cure or remedy such breach within 60 days of the
written notice given by the Licensee.

 

(c)                                  By Southwall - Southwall may terminate this
Agreement, by giving not less than 15 days’ written notice to the Licensee, upon
occurrence of any of the following events:

 

i)                                         the Licensee ceases to function as a
going concern or to conduct its operations in the normal course of business;

 

ii)                                      The Licensee makes a general assignment
of all or a substantial portion of its assets to a receiver or to satisfy the
claims of its creditors pursuant to any judgment or order of court, or has
become insolvent or goes into liquidation or bankruptcy;

 

iii)                                   The Licensee fails to manufacture XIR®
Laminated Glass Units in accordance with the Best Practices, provided that such
failure continues for further 60 days after the Licensee receives notice from
Southwall of such failure. In no event shall the

 

--------------------------------------------------------------------------------


 


Licensee continue production of any XIR® Laminated Glass Units intended for sale
incorporating the Product from the time of the Licensee’s receipt of such notice
until Southwall has determined that no further production problems exist, but
such determination shall not be unreasonably withheld nor delayed.

 

iv)                                  The Licensee fails to commence the
manufacture of XIR® Laminated Glass Units within the period of time set forth in
Clause 4(a) above hereof.

 

v)                                     The Licensee breaches a material
covenant, term or condition herein, and fails to cure or remedy such breach
within sixty (60) days of written notice given by Southwall.

 

12.          EFFECT OF TERMINATION OR EXPIRATION

 

(a)                                  Termination of Rights - All rights of the
Licensee hereunder shall terminate immediately upon any termination or
expiration of this Agreement. Within 30 days of any termination or expiration of
this Agreement, the Licensee shall promptly return to Southwall all and any
materials supplied to the Licensee, including, but not limited to the
Guidelines, marketing collateral materials and technical data and an authorized
officer of the Licensee shall certify in writing that the Licensee has destroyed
all copies thereof. All obligations as to confidentiality and all restrictions
imposed on the Licensee by this Agreement or any incorporated warranty, remedy
or liability limits or disclaimers in this Agreement, the XIR® Laminated Film
Terms and Conditions or the Guidelines (save and except otherwise provided
therein or herein) shall survive termination or expiration of this Agreement. In
addition, upon any such termination or expiration, the Licensee shall cease
using Southwall’s name and Proprietary Information, including Trademarks, and
shall provide to Southwall a certificate of an authorized officer of the
Licensee certifying that the Licensee has complied with the requirements of this
Clause 12(a).

 

(b)                                 Exception - It is expressly understood and
agreed that all obligations set forth under this paragraph shall not apply where
any of the Guidelines, technical data, materials or know-how, and in general,
all information supplied by Southwall under this Agreement have become general
or public knowledge not because of the Licensee’s breach of any terms or
conditions of this Agreement.

 

(c)                                  Termination by Southwall - Upon termination
of this Agreement by Southwall, the Licensee must at the option and costs of
Southwall return all unsold Product (which has not been incorporated into any
XIR® Laminated Glass Units) to Southwall within thirty (30) days of termination
or expiration of this Agreement and such Product shall be in the same condition
as it was delivered to the Licensee.

 

(d)                                 Termination by Licensee - Upon termination
of this Agreement by the Licensee, the Licensee may at its own option return all
unsold Product (which has not been incorporated into any XIR® Laminated Glass
Units) to Southwall within thirty (30) days of termination or expiration of this
Agreement and is in the same condition as such in which it was delivered to the
Licensee. Transportation costs shall be borne by Southwall. In case that the
Licensee does not choose to return the unsold Product, all payments for such
Product shall be due and payable immediately and be paid to Southwall.

 

(e)                                  Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available.

 

--------------------------------------------------------------------------------


 

 

13.          TRADEMARKS; MARKINGS

 

(a)                                  Trademarks - Subject to the terms of this
Agreement, the Licensee is hereby granted to have non-exclusive permission to
use during the term of this Agreement the Trademarks used by Southwall in
connection with the Product and XIR® Laminated Glass Units, provided however,
that the Licensee will in no way represent or imply that it is acting on behalf
of Southwall. Such permission is expressly limited to uses by the Licensee
necessary to the performance of the Licensee’s obligations under this Agreement
and for the benefits of the Licensee conferred upon it under this Agreement, and
the Licensee hereby admits and recognizes Southwall’s exclusive ownership of
such marks and names and the value of such marks and names, both worldwide and
specifically in the Territory in which the Licensee sells products incorporating
the Product. Such permission with respect to any particular Trademark is further
limited to the period in which Southwall uses such Trademark. The Licensee shall
be entitled to use, under the same terms and conditions as provided for under
this Agreement, any and all such trademarks or trade names which shall be used
in future by Southwall which replace the Trademarks, so far as the Licensee can
enjoy the same protection of its rights and benefits in its use of such
Trademarks as it is entitled hereunder.

 

The Licensee shall use reasonable efforts to provide to Southwall not less than
one (1) week (if no physical testing of the advertising and sales promotion
materials is required) or 3 weeks (if physical testing of such materials is
required) prior to publication a copy of such materials.

 

(b)                                 No Additional Rights - Except as expressly
set forth in Clause 2 or other relevant provisions of this Agreement, no
additional rights are granted or implied by this Agreement under any parents,
copyrights, trade secrets, know-how, ideas or other property rights owned or
controlled by Southwall or under which Southwall has rights.

 

14.          PROPRIETARY INFORMATION; PROPRIETARY TECHNICAL MATERIALS
CONFIDENTIAL INFORMATION

 

(a)                                  Proprietary Information - Except as set
forth under the terms and conditions of this Agreement, all Proprietary
Information and Proprietary Technical Materials provided by or attributable to
Southwall under this Agreement are the property of and are proprietary to
Southwall. The Licensee shall use Southwall’s Proprietary Information and
Proprietary Technical Materials only as expressly allowed in this Agreement and
the Proprietary Notice set forth in the Guidelines. Except as set forth herein
and in the Guidelines, the Licensee shall not copy or reproduce, or transfer,
assign, sub-license, loan, disclose or otherwise make available any or all
Southwall’s Proprietary Information or Proprietary Technical Materials to any
person or other entity without the prior written consent of Southwall to the
specific act to be taken.

 

(b)                                 Confidentiality - Southwall and the Licensee
agree that they will not disclose to any third party, firm or corporation
proprietary know-how, information or technical data received from one another.
This obligation shall not apply, however, to the information that is (i)
otherwise publicly available, (ii) lawfully in the possession of either
Southwall or the Licensee, as applicable, prior to disclosures by one another,

 

--------------------------------------------------------------------------------


 

 


(iii) rightfully received by either Southwall or the Licensee, as applicable,
from third parties, or (iv) independently developed by either Southwall or the
Licensee, as applicable.

 

This Agreement and its contents are considered confidential and proprietary.
Disclosure of the subject and negotiations leading up to the signing of this
Agreement, or disclosure of its final contents to a third party will be
considered as a breach of this Clause 14.

 

15.          LIMITATION OR REMEDIES AND DAMAGES

 

Unless otherwise expressly agreed hereunder and as far as permissible under the
applicable laws, neither party shall be responsible or liable with respect to
any subject matter of this Agreement or any attachment, product order, schedule
or terms and conditions related thereto under any contract, gross negligence,
strict liability or other theory, including: (a) the costs of procurement of
substitute goods, services or technology, or (b) any indirect, incidental or
consequential damages including but not limited to loss of revenues and loss of
profits, or (c) any force majeure event as described in Exhibit 10.

 

16.          GENERAL

 

(a)                                  Independent Contractor - The Licensee will
act as an independent contractor under the terms of this Agreement and not as an
agent or legal representative of Southwall for any purpose, and the Licensee has
no right or authority to assume or create any obligation of any kind, express or
implied, on behalf of Southwall to the customers of the Licensee or to any other
person.

 

(b)                                 Product Changes - Southwall reserves the
right to make design modifications in the Product at any time (but shall not be
obligated to implement such modifications in the Product that has been
previously delivered to the Licensee) provided that Southwall shall give not
less than 30 days’ prior written notice of such design modifications to the
Licensee.

 

(e)                                  Notices - All notices, requests, consents
and other communications required or permitted under this Agreement shall be in
writing and shall be deemed effective upon receipt when mailed by registered or
certified mail, return receipt requested, and postage prepaid, or transmitted by
telegram, telex or facsimile transmission if confirmed by such mailing, to the
Licensee and/or Southwall at their respective addresses set forth on the page of
signatures hereof. Either party may change its address from time to time for
purposes of notices hereunder by giving written notice to the other party in
accordance with this Clause.

 

(d)                                 Assignment - The Licensee shall have no
authority to and shall not assign, transfer or sub-license this Agreement or any
license, right or obligation hereunder, including by purchase, merger or
operation of law, without the prior written consent of Southwall.

 

(e)                                  No Waiver - The failure by either party to
enforce at any time any of the provisions of this Agreement, or to exercise any
election or option provided herein,

 

--------------------------------------------------------------------------------


 

 


shall in no way be construed as a waiver of such provisions or option, nor in
any way to affect the validity of this Agreement or any part thereof, or the
right of either party thereafter to enforce each and every such provision.

 

(f)                                    No Other Warranty or Representation -
Both parties hereby acknowledge that they have not entered into this Agreement
in reliance upon any warranty or representation by any person or entity except
for the warranties or representations specifically set forth herein.

 

(g)                                 Compliance with Foreign Governments - The
Licensee represents, warrants and agrees to Southwall that neither this
Agreement (or any term thereof) nor the performance or exercise of rights under
this Agreement, is restricted by, contrary to, in conflict with, ineffective
under, or affects Southwall’s proprietary rights (or the duration thereof)
under, or will require any compulsory licensing for granting the Licensee the
license and rights hereunder for its manufacture, sale or distribution of the
XIR® Laminated Glass Units in the Territory under, any law or regulation of any
organization or government entitled located in the Territory, and if such
restriction, inconsistency, conflict, ineffectiveness or effect on Southwall’s
proprietary rights (or the duration thereof) do exist or such compulsory
licensing is so required thereunder, the Licensee shall use its best efforts or
endeavours to comply with the legal requirements to overcome or get rid of or
remove or (if it is reasonably and legally practicable) comply with such
restrictions and resolve such inconsistency or conflict or to make this
Agreement (or any term thereof) or the performance or exercise of the rights
hereunder legally possible and effective and to protect Southwall’s proprietary
rights (or the duration thereof) or to get or obtain the necessary compulsory
licensing as may be legally required (as the case may be).

 

Southwall represents, warrants and agrees to the Licensee that neither this
Agreement (or any term thereof) nor the performance or exercise of rights under
this Agreement, is restricted by, contrary to, in conflict with, ineffective
under, or will require any compulsory licensing under any law or regulation or
rules or legislation of any organization or government entity or court or
relevant authority(s) or department(s) located inside the United States of
America.

 

(h)                                 Governing Law and Legal Actions - This
Agreement shall be governed by and construed according to the laws or rules or
principles of the English (UK) law.

 

(i)                                     Arbitration - Any controversy or claim
arising out of or relating to this Agreement, or the alleged breach thereof,
shall be subject to the rules of the Singapore International Arbitration Centre,
settled by arbitration situated in Singapore and administered by permitted
arbitration service as the parties shall mutually agree within ten (10) days of
any request by any party for submission of a matter to arbitration. Judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. This agreement to arbitrate is specifically enforceable.
Any arbitration shall be conducted by three arbitrators, with each of Southwall
and the Licensee nominating one arbitrator and the remaining arbitrator being
nominated by the mutual agreement of the arbitrators nominated by Southwall and
the Licensee. Within twenty (20) days after receipt of any arbitration notice,
the parties shall name their respective arbitrator. Within twenty (20) days
after the naming of the two arbitrators, the third arbitrator shall be named. If
either party fails

 

--------------------------------------------------------------------------------


 


to name its respective arbitrator, or if the third arbitrator is not named, or
within twenty (20) days after any arbitrator resigns or otherwise ceases to
serve as such, a replacement arbitrator is not named by the party that
originally named such arbitrator, such arbitrator as to which agreement cannot
be reached or as to which a timely appointment is not made shall be named by the
remaining arbitrators. The parties agree that, if either party initiates any
arbitration proceedings to obtain any payments, benefits, rights or injunctive
or other relief related to this Agreement, the prevailing party shall be
entitled to recover all reasonable attorneys fees and other related expenses
incurred by that party to the extent that party is successful in the
proceedings.

 

(j)                                     Dollar Amount - Unless otherwise
expressly provided, all dollar amounts in this Agreement are stated in, and
shall be interpreted to be, dollars of the currency of the United States of
America.

 

(k)                                  Invalidity Clause - The invalidity of any
portion of this Agreement or its Exhibits shall not be deemed to affect the
validity of any other portion of this Agreement or Exhibits.

 

(1)                                  Entire Agreement - This Agreement,
including all exhibits and schedules hereto and the Guidelines, constitute the
entire agreement and understanding between the parties concerning the subject
matter hereof and supersede all prior agreements, negotiations and
understandings of the parties with respect hereto. No representation, promise,
modification or amendment (save as such expressly mentioned herein or to be made
or given in accordance with the terms and conditions of this Agreement) shall be
binding upon either party as a warranty or otherwise unless in writing and
signed on behalf of each party by a duly authorized representative. Although the
Licensee may use its standard purchase order form to give any other notice
provided for hereunder, the said order or notice will be governed by the terms
and conditions of this Agreement, and any term or condition set forth in any
such standard form which is inconsistent with or in addition to the terms and
conditions of this Agreement shall have no force or effect unless they shall be
accepted by Southwall in writing.

 

 

SOUTHWALL TECHNOLOGIES, INC.

1029 Corporation Way Palo Alto,

CA 94303 U.S.A.

 

 

XINYI GROUP CO. LTD,

Room 2007, Concordia Plaza,

Science Museum Road,

Tsimshatsui East, Kowloon,

Hong Kong

 

 

 

 

 

SEALED with the Common Seal of
SOUTHWALL TECHNOLOGIES, INC.
and SIGNED by Sicco Westra, its duly
authorized Director(s)/representative(s)
/Senior Vice President, Marketing & Sales:

 

 

 

 

 

 

 

 

 

 

SIGNED by
its duly authorized Director/
representative:

 

 

 

 

 

 

 

 

 

 

 

/s/ SICCO WESTRA

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit 1

 

XIR® Film Patents and Trademarks

 

 

 

Exhibit 2

 

XIR® Films

 

 

 

Exhibit 3

 

XIR® Laminated Film Licensees

 

 

 

Exhibit 4

 

Sales Support System

 

 

 

Exhibit 5

 

Technical and Marketing Assistance

 

 

 

Exhibit 6

 

Price Schedule

 

 

 

Exhibit 7

 

XIR® Terms and Conditions

 

 

 

Exhibit 8

 

XIR® Limited Warranty

 

 

 

Exhibit 9

 

XIR® Product Specification

 

 

 

Exhibit 10

 

Force Majeure

 

 

 

Exhibit 11

 

Banking Information

 

 

 

Exhibit 12

 

Proprietary Notice and Disclaimer “Lamination Guidelines”

 

 

 

Exhibit 13

 

Existing Agreements

 

Xinyi XIR® Exhibits

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Southwall Technologies

 

02/02

 

XIR® Laminated Film

Exhibit I

 

 

 

Patents and Trademarks

 

 

XIR® Laminated Film Patents

 

United States:

 

 

 

 

 

1. #4,799,745

 

issued January 24, 1989

2. #5,071,206

 

issued December 10, 1991

 

 

 

Canada:

 

 

 

 

 

1. #1,335,086

 

issued April, 1995

 

 

 

South Korea:

 

 

 

 

 

1. #90-702113

 

pending issue

 

 

 

Brazil:

 

 

 

 

 

1. #8,907,876

 

issued January 23, 1989

 

 

 

European Patent Organization (Germany, UK, France, Belgium, etc):

 

 

 

1. #0454666

 

issued November 15, 1995

 

 

 

Japan:

 

 

 

 

 

1. #4290176

 

issued March 19, 1999

 

 

XIR® Laminated Film Trademarks

 

1. XIR®

 

2. Heat Mirror®

 

3. California Series®

 

Xinyi XIR® Exhibits

 

2

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

02/02

 

XIR® Laminated Films

Exhibit 2

 

 

 

 

 

 

 

SOUTHWALL TECHNOLOGIES INC.

 

XIR® FlLMS

 

 

Automotive XIR® Films

XIR® 75

XIR® 70

XIR® 70 HP

 

Architectural XIR® Films

XIR® 72-41

XIR® 72-47

 

 

 

Xinyi XIR® Exhibits

 

3

--------------------------------------------------------------------------------


 

 

 

Southwall Technologies

 

02/02

 

List of Fabricators

Exhibit 3

 

 

 

 

 

 

XTR® Laminated Film Fabricators

 

 

1.

Cricursa (Cristalerias Curvados S.A.)

Pol. Ind. Coll do la Manya

E-08400 Granollers (Barcelona)

Spain

 

7.

Prak S.A.

Avenida Libertador 2, Piso 3B

(1001) Buenos Aires

Argentina

 

 

 

 

 

2.

GlasPro

9401 Ann Street.

Santa Fe Springs, CA 90670

USA

 

8.

Cristacurva

Calle 9 No. 114

Colonia Seattle

Zapopan, Estado Jalisco

Mexico

 

 

 

 

 

3.

Glassform

P.O. Box 492

Cheltenham, Victoria 3192

Australia

 

9.

Southern Star Class

No. 5 Lai Yuen Road

Sheku, Shehzhen

China

 

 

 

 

 

4.

Tsai Fa Holding Company

11, Tuas Ave. 6

Singapore 2263

 

10.

PFG Building Glass

P.O. Box 111

Springs 1560

Republic of South Africa

 

 

 

 

 

 

5.

HGP Industries

5115 East Hartford Street

Tampa, Florida

USA

 

11.

Dlubak

P.O. Box 510

520 Chestnut Street

Blairsville, PA. 15717

 

 

 

 

 

6.

Romag Security Laminators

Leadgate Industrial Estate

Leadgate, Co Durham DH8 7RS

England

 

12.

Glasspec

Lot 12686, Kawasan Perindu

Tuanku Jaafar, 71450

Seremban, Negeri Sembllan

Darul Khusus, Malaysia

 

 

 

Xinyi XIR® Exhibits

 

4

--------------------------------------------------------------------------------


 

 

XIR® Laminated Film Fabricators

 

14.

Gulf Glass

P.O. Box 6022

Sharjah, United Arab Emirates

 

 

 

 

 

 

 

 

Xinyi XIR® Exhibits

 

5

--------------------------------------------------------------------------------


 

 

 

Southwall Technologies

 

02/02

 

XTR® Laminated Film

Exhibit 4

 

 

 

Sales Support System

 

 

XIR® Sales Support System

 

Demonstration Equipment

 

Price (US$)

 

 

 

 

 

1. Beam Splitter

 

595.00

 

2. BTU Meter

 

60.00

 

 

 

 

 

Brochures

 

Price (US$)

 

 

 

 

 

1. Sweet’s Catalog (International)

 

20.00 (50 units)

 

2. XIR® Laminated Glass

 

20.00 (50 units)

 

 

 

Xinyi XIR® Exhibits

 

6

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

02/02

 

XIR® Laminated Film

Exhibit 5

 

 

 

Technical and Marketing Assistance

 

Technical and Marketing Assistance

 

Certain amounts of technical and marketing assistance are provided at no charge
under the terms of this Agreement.

 

Additional technical and marketing assistance call be scheduled at the request
of the Xinyi. Costs of air travel, meals, and lodging for such assistance shall
be billed at Southwall’s actual cost or may be furnished by Xinyi.

 

 

 

Xinyi XIR® Exhibits

 

7

--------------------------------------------------------------------------------


 

Southwall Technologies

 

Effective 09/02

 

XTR® Laminated Film

Exhibit 6

 

 

 

Price Schedule

 

XIR® Film Price, (CIF to USA Encapsulator, designated by Xinyi)

 

Film width is available in 1.80 meters and 2.00 meters. Buyer will be required
to purchase the full width of all XIR film orders, regardless of the final
configuration of the film delivered.

 

Film type

 

Base Price

 

 

 

 

 

XIR® 75 (Automotive)

 

$[***] / (sf)

$[***] / (m2)

 

 

 

 

 

XIR® 70 (Automotive)

 

$[***] / (sf)

$[***] / (m2)

 

 

 

 

 

XIR® 70-HP (Automotive)

 

$[***] / (sf)

$[***] / (m2)

 

 

 

 

 

XIR® 72-41 (Architectural)

 

$[***] / (sf)

$[***] / (m2)

 

 

 

 

 

XIR® 72-47 (Architectural)

 

$[***] / (sf)

$[***] / (m2)

 

 

 

Credit for Defects

 

Film defects will be mapped and flagged by Southwall across the web by a black
marking pen. Defects longer than 40 feet will be cut out. XINYI will be invoiced
for the total amount of film shipped, minus the defective material.

 

Shipment Lead Times

 

All regular orders for XIR® film are subject to a typical lead time of eight
weeks after receipt of order, depending of film width, and additional processing
requirements. Please contact Southwall for lead times for product requirements
greater the 10,000 (m2).

 

Xinyi XIR® Exhibits

 

8

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

XIR® Laminated Film

Exhibit 7

 

Terms and Conditions

 

SOUTHWALL TECHNOLOGIES INC,

XIR® TERMS AND CONDITIONS

 

This documents sets forth the terms and conditions of the Agreement between
Xinyi and Southwall Technologies Inc. (“Southwall”) for the purchase of
Southwall’s XIR® film products.

 

1.             SCOPE.   The terms and conditions set forth herein apply to all
of Xinyi’s purchases of Southwall’s XIR® products from Southwall. Southwall
expressly rejects and does not accept any inconsistent or additional terms set
forth in any writing by Xinyi preceding or succeeding the date hereof except for
a written agreement succeeding this document executed by an authorized officer
of Southwall.

 

2.             DELIVERY.   Delivery will be CIF to an USA Encapsulator,
designated by Xinyi. Southwall shall ship the products in Southwall’s standard
shipping packages to an USA Encapsulator designated by Xinyi on Xinyi’s Purchase
Order. Unless otherwise instructed in writing by Xinyi, Southwall will select
the carrier. Shipping dates, if any, set forth in Southwall’s Purchase Order
Confirmation are approximate only and represent Southwall’s best estimate of the
time required to make shipment.  Southwall shall deliver to the USA Encapsulator
designated by Xinyi the Product as ordered by Xinyi in its Purchase Order within
9 weeks from the date of receipt of the Purchase Order, PROVIDED that: (i) if
Southwall shall not deliver the Product to the USA Encapsulator designated by
Xinyi for further 2 weeks after expiration of the said 9 weeks, Southwall shall
pay to Xinyi liquidated damage which is equivalent to 2% per week of the total
amount of the price payable for the Product ordered by Xinyi under the said
Purchaser Order Confirmation; (ii) Southwall shall not be liable to pay the said
liquidated damage of 2% per week if Southwall shall successfully deliver the
Products to Xinyi within the said further 2 weeks; (iii) the maximum aggregated
amount of such liquidated damage so payable by Southwall to Xinyi shall not
exceed totally 16% of the total amount of the price so payable for the Product
so ordered during a period of 8 weeks after expiration of the said weeks; (iv)
if Southwall shall not deliver the Product so ordered to Xinyi within further 4
weeks after expiration of the said 9 weeks, Xinyi shall have the option (but is
not obligated) to cancel its Purchase Order for the Product so ordered, so that
Southwall shall in such event refund to Xinyi in full the money paid by Xinyi
(if any) for the purchase of the Product so ordered but not so delivered.
Southwall may deliver any products in installments.

 

3.             ACCEPTANCE.   Xinyi shall inspect all products and may, in
accordance with the recommendations set forth by Southwall, reject any products
which fail in

 

Xinyi XIR® Exhibits

 

 

9

--------------------------------------------------------------------------------


 

 

any significant respect to meet Southwall’s current acceptance specifications
set forth.

 

4.             PAYMENT.   During the initial 6 months from the commencement of
the term of this Agreement, the Xinyi shall pay the price for purchase of the
Product so ordered by cash or cheque in advance. After expiration of the said
initial 6 months, the Xinyee shall pay the price for purchase of the Product so
ordered by way of “irrevocable” stand-by letter of credit issued in favour of
Southwall with a credit period of 60 days after the date of receipt of the
Products by the processor to whom Southwall delivers the Product for processing
purpose before delivery to the Xinyi.  Buyer shall pay all applicable non-US
taxes and duties upon or measured by the sale of XIR® film, regardless of how or
by whom levied. Xinyi shall pay Southwall interest on the outstanding balance on
all overdue accounts until paid in full, at the rate determined by the Federal
Reserve Bureau of USA or the usual banking lending rate for the time being,
whichever is lower. Payment shall be made for the products without regard to
whether Xinyi has made or may make any inspection or use of the products.

 

 

 

 

Xinyi XIR® Exhibits

 

 

10

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

XlR® Laminated Film

Exhibit 7

 

Terms and Conditions (page 2)

 

 

5.             TAXES.   Xinyi shall bear all applicable federal, state,
municipal and other taxes (such as sales, use, value added or similar taxes);
all customs duties, imposts, and similar charges; and all personal property
taxes assessable on the products after delivery to the Xinyi’s designated port.
Unless Xinyi provides Xinyi’s resale permit or certificate number with its
order, Xinyi will be invoiced for the appropriate sales and use taxes.

 

6.             SECURITY  INTEREST.   Southwall retains a purchase money security
interest in the products (and replacements) and all proceeds and products
thereof until the full purchase price therefor (including taxes and additional
charges) has been paid. Southwall shall have with respect to such items the
rights of a secured party pursuant to the English (UK) law, including the right
to repossess and remove such items without prejudice to any other rights
Southwall may have at law or in equity.

 

 

 

Xinyi XIR® Exhibits

 

 

11

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

XIR® Film

Exhibit 8

 

Warranty

 

 

SOUTHWALL TECHNOLOGIES INC.

 

XIR® LIMITED WARRANTY

 

This document includes the XIR® Limited Warranty. This warranty shall only apply
to XIR® transparent solar control films manufactured and sold by Southwall
during the terms of this Agreement.

 

1.             IDENTITY OF WARRANTOR AND WARRANTEE.   The warranty is extended
by SOUTHWALL

to XINYI for XIR® transparent solar control films.

 

2.             WARRANTY.      Southwall warrants that the XIR® film delivered to
Xinyi and used in Xinyi’s manufacture of laminated glass containing XIR® films
will meet the original specification for a period of 120 months (10 years) from
date of shipment of XIR® film to Xinyi. Southwall XIR® film is covered on a
straight-line pro-rated basis over 120 months from the date of shipment against
film degradation as well as against defects in material or workmanship. In the
event Xinyi’s warranty is of a shorter duration than 120 months (10 years),
Southwall’s warranty shall be limited by the extent and duration of Xinyi’s
warranty.

 

3.             REPLACEMENT.   In the event that a quantity of XIR® is found by
Southwall to not meet the specifications, and Xinyi demonstrates to Southwall’s
reasonable satisfaction that all warranty requirements have been met and that no
warranty exclusions apply, Southwall shall, at no cost to Xinyi, furnish Xinyi
with an equal quantity of XIR® in replacement of the defective quantity, F.O.B.
Southwall’s plant.

 

4.             EXCLUSIONS.      Southwall’s XIR® film warranty does not extend
to any laminated glass products, separately or as part of a glazing system, that
have been improperly handled or installed.

 

No warranty is extended for XIR® film if perimeter with gaskets are not
supplementary wet sealed between the glass incorporating XIR® films and the
gasket, all around the weather side. Furthermore, the warranty is void if there
is any evidence of injury to the factory applied perimeter edge seal of the
laminated glass incorporating XIR® films or in the event the Laminated Glass
units do not feature an adequate edge cut back as described in the Southwall
“Lamination Guidelines” as described in Section 1.e) of the Supply Agreement.

 

 

Xinyi XIR® Exhibits

 

 

12

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

XIR® Laminated Film

Exhibit 8

 

Warranty (page 2)

 

 

                NOTWITHSTANDING THE ABOVE, AND IN NO EVENT SHALL SOUTHWALL BE
LIABLE FOR LOSS OF PROFITS, LOSS OF USE OR INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES. IN NO EVENT SHALL THE LIABILITY OF SOUTHWALL ARISING IN CONNECTION WITH
ANY PRODUCTS SOLD HEREUNDER OR WITH THE DELIVERY, INSTALLATION, USE, REPAIR, OR
PERFORMANCE OF THE SAME (WHETHER SUCH LIABILITY ARISES FROM A CLAIM BASED ON A
CONTRACT, WARRANTY, TORT OR OTHERWISE) EXCEED THE ACTUAL AMOUNT PAID BY THE
PURCHASER FOR THE XIR® FILM PRODUCTS DELIVERED HEREUNDER UPON WHICH THE CLAIM IS
BASED.

 

5.             OTHER RIGHTS AND REMEDIES.

 

                THIS LIMITED WARRANTY CONTAINS XINYI’S EXCLUSIVE REMEDY AND
REPRESENTS A FULFILLMENT OF ALL SOUTHWALL’S LIABILITY WITH REGARD TO XIR®
FURNISHED TO XINYI. ALL OTHER WARRANTIES, WHETHER EXPRESSED OR IMPLIED OR
ARISING BY OPERATION OF LAW, COURSE OF DEALING, USAGE OF TRADE OR OTHERWISE, ARE
EXCLUDED AND THERE ARE NO WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A
PARTICULAR PURPOSE. IN NO EVENT SHALL SOUTHWALL BE LIABLE FOR LOSS OF PROFITS,
LABOR TO REPLACE GLASS CONTAINING XIR® OR REMANUFACTURE OF GLASS CONTAINING
XIR®, LOSS OF USE, INTERRUPTION OF BUSINESS OR OTHER CONSEQUENTIAL OR SPECIAL
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE OF XIR® OR FOR BREACH OF
ANY PROVISIONS OF THIS AGREEMENT, WHETHER ALLEGED AS BREACH OF CONTRACT OR
TORTIOUS CONDUCT.

 

 

Xinyi XIR® Exhibits

 

 

13

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-75 Product Specification

 

1.0          OPTICAL PERFORMANCE

 

 

PARAMETER

 

REQUIREMENT
XIR®-75 BLUE

 

TEST
METHOD

 

 

 

 

 

Visible Transmission (Tvis) Ill A, 2 deg

 

76.0% </= Tvis </= 79.5%

 

ASTM E 308

 

 

 

 

 

Solar Transmission (Tsol)

 

Tsol </= 52.5%

 

ASTM E 424
(Perry-Moon)

 

 

 

 

 

Visible Reflection, metallized side
(Rvis) Ill A, degrees

 

Rvis </= 11.5%

 

IS0 9050

 

 

 

 

 

Solar Reflection, metallized side (Rsol)

 

Rsol >/= 23.0%

 

ASTM E 424
(Perry Moon)

 

 

 

 

 

Reflection Color (metallized side)
R a* (Ill D65, 10 degrees)
R b*

 

-6.0 </= R a* </= -2.0
-6.3 </= R b* </= -2.3

 

ASTM E 308

 

 

 

 

 

Substrate Shrink: (coated film only)

 

50 micron

 

DIN 55543 as

Machine Direction (MD)

 

0.30% </= average </= 0.45%

 

modified by STI

Cross Machine Direction (TD or CMD)

 

Individual: 0.25 - 0.55%

 

and performed

 

 

 

 

at Southwall

 

 

 

 

Technologies Inc.

 

 

25 micron

 

 

 

 

To be defined after further trials.

 

 

 

 

 

 

 

 

Note: The Optical Performance is measured in a standard glass laminate, composed
of the following:

2.1mm clear float glass
0.38mm PVB
XIR-75 Film
0.38mm PVB
2.1mm clear float glass

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-75 Product Specification

 

Page 2 of 4

 

 

PARAMETER

 

REQUIREMENT
XIR®-75 GREEN

 

TEST
METHOD

 

 

 

 

 

Visible Transmission (Tvis) Ill A, 2 deg

 

75.5% </= Tvis </= 79.5%

 

ASTM E 308

 

 

 

 

 

Solar Transmission (Tsol)

 

Tsol </= 52.5%

 

ASTM E 424
(Perry-Moon)

 

 

 

 

 

Visible Reflection, metallized side
(Rvis) Ill A, 2 degrees

 

Rvis </= 12.0%

 

IS0 9050

 

 

 

 

 

Solar Reflection, metallized side (Rsol)

 

Rsol >/= 23.0%

 

ASTM E 424
(Perry Moon)

 

 

 

 

 

Reflection Color (metallized side)
R a* (Ill D65, 10 degrees)
R b*

 

-9.5 </= R a* </= -3.5
-4.5 </= R b* </= -0.5

 

ASTM E 308

 

 

 

 

 

 

 

 

 

 

Substrate Shrink:

 

50 micron

 

DIN 55543 as

Machine Direction (MD)

 

Averages:

 

modified by STI

Cross Machine Direction (TD or CMD)

 

0.25% - 45% (MD)

 

 

 

 

0.25% - 45% (TD)

 

 

 

 

 

 

 

 

Note: The Optical Performance is measured in a standard glass laminate, composed
of the following:

2.1mm clear float glass
0.38mm PVB
XIR-75 Film
0.38mm PVB
2.1mm clear float glass

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-75 Product Specification

 

Page 3 of 4

 

 

2.0          PHYSICAL DEFECTS

 

2.1                                 Any physical defects which, in the judgment
of the Material Review Board (MRB) or its designee, reduces the performance of
the XIR product in an unacceptable way or causes a cosmetic flaw that would not
be acceptable to an end user is rejectable.

 

3.0          ROLL CONFIGURATION

 

                Follow the instructions listed in CRS0088 unless otherwise noted
in the purchase order.

 

3.1                                 Length: as specified on PO.

 

3.2                                 Width: as specified on PO.

 

3.3                                 Core.

 

3.3.1                        Material: ABS, Sonoco D, G or equivalent cores,
sealed end.

 

3.3.2                        Inside diameter: 6.03” nominal.

 

3.3.3                        Length: Product width 1.8M or 2.0 M.

 

3.3.5                        Telescoping: Not to exceed 0.125 in.

 

4.3.6                        Wrap Orientation: For substrates. 2mil, the coated
side will be out.

 

4.0          PACKAGING/SHIPPING

 

4.1                                 Products of standard length and width will
be packaged in conformance with standard commercial practices to ensure
protection during shipping.

 

4.2                                 A roll map of each finished roll, showing
the location of all splices, is to be sent with the roll. Also, a data
certificate listing optical performance against the technical specification is
to be sent with each roll.

 

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

--------------------------------------------------------------------------------


 

 

 

[LOGO]

 

XIR®-75 Product Specification

 

Page 4 of 4

 

5.0          PART NUMBER

 

                901-0300 XIR-75 GREEN AUTO 72” (1.8M)

 

                901-0302 XIR-75 GREEN AUTO 79” (2.0M)

 

                900-0014 XIR-75 BLUE AUTO 72” (1.8M)

 

                900-0013 XIR-75 BLUE AUTO 79” (2.0M)

 

5.1                                 SUBSTRATE: The qualified substrates are
clear, optical grade, biaxially orient Polyethylene Terephthalate (PET)
polyester.

 

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

--------------------------------------------------------------------------------


 

 

[LOGO]

 

XIR®-70 Product Specification

 

1.0          OPTICAL PERFORMANCE

 

 

PARAMETER

 

REQUIREMENT
XIR®-70

 

TEST
METHOD

 

 

 

 

 

Visible Transmission (Tvis) Ill A, 2 deg

 

71.0% </= Tvis </= 75.0%

 

ASTM E 308

 

 

 

 

 

Solar Transmission (Tsol)

 

Tsol </= 46.0%

 

ASTM E 424
(Perry-Moon)

 

 

 

 

 

Visible Reflection, metallized side
(Rvis) Ill A, degrees

 

Rvis </= 9.5%

 

IS0 9050

 

 

 

 

 

Solar Reflection, metallized side (Rsol)

 

Rsol >/= 22.0%

 

ASTM E 424
(Perry Moon)

 

 

 

 

 

Reflection Color (metallized side)
R a* (Ill D65, 10 degrees)
R b*

 

-4.7 </= R a* </= -0.7
-2.0 </= R b* </= +2.0

 

ASTM E 308

 

 

 

 

 

Substrate Shrink: (coated film only)

 

50 micron

 

DIN 55543 as

Machine Direction (MD)

 

0.30% </= average </= 0.45%

 

modified by STI

Cross Machine Direction (TD or CMD)

 

0.30% </= average </= 0.45%

 

and performed

 

 

 

 

at Southwall

 

 

Individual: 0.25 - 0.55%

 

Technologies Inc.

 

 

 

 

 

 

 

25 micron

 

 

 

 

To be defined.

 

 

 

 

 

 

 

 

Note: The Optical Performance is measured in a standard glass laminate, composed
of the following:

2.1mm clear float glass
0.38mm PVB
XIR-75 Film
0.38mm PVB
2.1mm clear float glass

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-70 Product Specification

 

Page 2 of 3

 

 

2.0          PHYSICAL DEFECTS

 

2.1                                 Any physical defects which, in the judgment
of the Material Review Board (MRB) or its designee, reduces the performance of
the XIR product in an unacceptable way or causes a cosmetic flaw that would not
be acceptable to an end user is rejectable.

 

3.0          ROLL CONFIGURATION

 

                Follow the instructions listed ill CRS0088 unless otherwise
noted in the purchase order.

 

3.1                                 Length: as specified on PO.

 

3.2                                 Width: as specified on PO.

 

3.3                                 Core.

 

3.3.1                        Material: ABS, Sonoco D, G or equivalent cores,
sealed end.

 

3.3.2                        Inside diameter: 6.03” nominal.

 

3.3.3                        Length: Product width 1.8M or 2.0M.

 

3.3.5                        Telescoping: Not to exceed 0.125 in.

 

4.3.6                        Wrap Orientation: For substrates. 2mil, the coated
side will be out.

 

4.0          PACKAGING/SHIPPING

 

4.1                                 Products of standard length and width will
be packaged in conformance with standard commercial practices to ensure
protection during shipping.

 

4.2                                 A roll map of each finished roll, showing
the location of all splices, is to be sent with the roll. Also, a data
certificate listing optical performance against the technical specification is
to be sent with each roll.

 

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-70 Product Specification

 

Page 3 of 3

 

 

5.0          PART NUMBER

 

                901-1087 XIR-70 AUTO 2 mil (50 micron) (1.8M)

 

                901-2101 XIR-70 AUTO 1 mil (25 micron) (1.8M)

 

                900-0302 XIR-70 AUTO 2 mil (50 micron) (2.0M)

 

                900-0284 XIR-70 AUTO 1 mil (25 micron) (2.0M)

 

5.1                                 SUBSTRATE: The qualified substrates are
clear, optical grade, biaxially orient Polyethylene Terephthalate (PET)
polyester.

 

 

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-70HP Product Specification

 

1.0          OPTICAL PERFORMANCE

 

 

PARAMETER

 

REQUIREMENT
XIR®-70HP

 

TEST
METHOD

 

 

 

 

 

Visible Transmission (Tvis) Ill A, 2 deg

 

71.0% </= Tvis </= 75.0%

 

ASTM E 308

 

 

 

 

 

Solar Transmission (Tsol)

 

Tsol </= 39.0%

 

ASTM E 424
(Perry-Moon)

 

 

 

 

 

Visible Reflection, metallized side
(Rvis) Ill A, degrees

 

Rvis </= 10.0%

 

IS0 9050

 

 

 

 

 

Solar Reflection, metallized side (Rsol)

 

Rsol >/= 30.0%

 

ASTM E 424
(Perry Moon)

 

 

 

 

 

Reflection Color (metallized side)
R a* (Ill D65, 10 degrees)
R b*

 

-5.0 </= R a* </= -1.0
-2.0 </= R b* </= +2.0

 

ASTM E 308

 

 

 

 

 

Substrate Shrink: (coated film only)

 

50 micron

 

DIN 55543 as

Machine Direction (MD)

 

0.30% </= average </= 0.45%

 

modified by STI

Cross Machine Direction (TD or CMD)

 

0.30% </= average </= 0.45%

 

and performed

 

 

 

 

at Southwall

 

 

Individual: 0.25 - 0.55%

 

Technologies Inc.

 

 

 

 

 

 

 

25 micron

 

 

 

 

To be defined.

 

 

 

 

 

 

 

 

Note: The Optical Performance is measured in a standard glass laminate, composed
of the following:

2.1mm clear float glass
0.38mm PVB
XIR-75 Film
0.38mm PVB
2.1mm clear float glass

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-70HP Product Specification

 

Page 2 of 3

 

 

2.0          PHYSICAL DEFECTS

 

2.1                                 Any physical defects which, in the judgment
of the Material Review Board (MRB) or its designee, reduces the performance of
the XIR product in an unacceptable way or causes a cosmetic flaw that would not
be acceptable to an end user is rejectable.

 

3.0          ROLL CONFIGURATION

 

                Follow the instructions listed in CRS0088 unless otherwise noted
in the purchase order.

 

3.1                                 Length: as specified on PO.

 

3.2                                 Width: as specified on PO.

 

3.3                                 Core.

 

3.3.1                        Material: ABS, Sonoco D, G or equivalent cores,
sealed end.

 

3.3.2                        Inside diameter 6.03” nominal.

 

3.3.3                        Length: Product width 1.8M or 2.0M.

 

3.3.5                        Telescoping: Not to exceed 0.125 in.

 

4.3.6                        Wrap Orientation: For substrates. 2mil, the coated
side will be out.

 

4.0          PACKAGING/SHIPPING

 

4.1                                 Products of standard length and width will
be packaged in conformance with standard commercial practices to ensure
protection during shipping.

 

4.2                                 A roll map of each finished roll, showing
the location of all splices, is to be sent with the roll. Also, a data
certificate listing optical performance against the technical specification is
to be sent with each roll.

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

XIR®-70HP Product Specification

 

Page 3 of 3

 

 

5.0          PART NUMBER

 

                900-0273 XIR-70 HP AUTO 2 mil (50 micron) (1.8M)

 

                901-0276 XIR-70 HP AUTO 2 mil (50 micron) (2.0M)

 

                901-0300 XIR-70 HP AUTO 1 mil (25 micron) (1.8M)

 

                900-0301 XIR-70 AUTO 1 mil (25 micron) (2.0M)

 

5.1                                 SUBSTRATE: The qualified substrates are
clear, optical grade, biaxially orient Polyethylene Terephthalate (PET)
polyester.

 

 

Southwall Technologies Inc. Headquarters

 

Southwall Technologies Inc. Dresden, Germany Office

1029 Corporation Way Palo Alto, CA 94303

 

Southwallstrasse 1D-01900 Grossroehrsdorf

Phone (650) 962-9111 • Fax (650) 967-0182

 

Phone 49 (0) 35952 44 0 • Fax 49 (0) 35952 44 321

 

XIR® is a registered trademark of Southwall Technologies Inc.

 

--------------------------------------------------------------------------------


 

 

 

 

72-47 laminated film

 

Product Specification XIR-72-47 Laminated

 

1.0          OPTICAL PERFORMANCE

 

Visible Tranmission (Tvis)

 

>/= 72%

 

ASTM E 891
(ILL C, 2 degrees)

 

 

 

 

 

Solar Transmission (Tsol)

 

</= 37%

 

ASTM E 891

 

 

 

 

 

Visible Reflection (Rvis)

 

</= 9.5%

 

ASTM E 891
(ILL C, 2 degrees)

 

 

 

 

 

Solar Reflection (Rsol)

 

>/= 24%

 

ASTM E 891

 

 

 

 

 

Ra* (ILL D65, 10 degrees)

 

-2.7+/- 2.0

 

ASTM E 308

 

 

 

 

 

Rb* (ILL D65, 10 degrees)

 

0.0+/- 2.0

 

ASTM E 308

 

 

 

 

 

Shading Coefficient

 

0.56

 

 

 

 

 

 

 

Solar Heat Gain Coefficient
(Solar Factor)

 

0.47

 

 

 

 

2.0          PHYSICAL DEFECTS

 

Any physical defects, which in the judgment of the Material Review Board (MRB)
or its designee, reduces the performance of the XIR product in an unacceptable
way or causes a cosmetic flaw that would not be acceptable to an end user is
rejectable.

 

 

[LOGO]

 

US: 800.365.8794 • US Int’l 650 962.9111 • Belgium +32 67649 955 • Germany +49
35952 440 • 3977 Bayshore Road, Palo Alto, CA 94303

 

--------------------------------------------------------------------------------


 

 

 

 

 

72-41 laminated film

 

Product Specification XIR-72-41 Laminated

 

1.0          OPTICAL PERFORMANCE

 

Visible Tranmission (Tvis)

 

>/= 72%

 

ASTM E 891
(ILL C, 2 degrees)

 

 

 

 

 

Solar Transmission (Tsol)

 

</= 37%

 

ASTM E 891

 

 

 

 

 

Visible Reflection (Rvis)

 

</= 9.5%

 

ASTM E 891
(ILL C, 2 degrees)

 

 

 

 

 

Solar Reflection (Rsol)

 

>/= 24%

 

ASTM E 891

 

 

 

 

 

Ra* (ILL D65, 10 degrees)

 

-2.7+/- 2.0

 

ASTM E 308

 

 

 

 

 

Rb* (ILL D65, 10 degrees)

 

0.0+/- 2.0

 

ASTM E 308

 

 

 

 

 

Shading Coefficient

 

0.56

 

 

 

 

 

 

 

Solar Heat Gain Coefficient (Solar Factor)

 

0.41

 

 

 

 

2.0          PHYSICAL DEFECTS

 

Any physical defects, which in the judgment of the Material Review Board (MRB)
or its designee, reduces the performance of the XIR product in an unacceptable
way or causes a cosmetic flaw that would not be acceptable to an end user is
rejectable.

 

 

[LOGO]

 

US: 800.365.8794 • US Int’l 650 962.9111 • Belgium +32 67649 955 • Germany +49
35952 440 • 3977 Bayshore Road, Palo Alto, CA 94303

 

--------------------------------------------------------------------------------


 

 

 

72-41 laminated film

 

Product Specification XIR-72-41 Laminated

 

 

3.0          ROLL CONFIGURATION

 

Unless otherwise specified in the Customer Requirement Specification (CRS) or
otherwise noted in the purchase order (PO).

 

3.1                                 Length: as specified on PO

 

3.2                                 Width: as specified on PO

 

3.3                                 Core:

 

3.3.1                        Material: ABS or Sonocco D, G or equivalent cores,
sealed end.

 

3.3.2                        Inside diameter: 6.03” nominal

 

3.3.3                        Length: Product width +4cm (+1.5”)

 

3.4                                 Splices: Allowed per CRS.

 

3.5                                 Telescoping: Not to exceed 3mm (0.125”)

 

3.6                                 Wrap Orientation: For substrates 2 mil the
coated side will be out.

 

4.0          PACKAGING/SHIPPING

 

4.1                                 Products of standard length and width will
be packaged in conformance with standard commercial practices to ensure
protection during shipping.

 

4.2                                 Product is shipped as specified in the CRS
or as otherwise noted in PO.

 

4.3                                 A roll map of each finished roll, showing
the location of all splices, is to be supplied with the roll. Also, a data
certificate listing optical performance against the technical specification is
to be sent with each roll.

 

5.0          PART NUMBER

 

                900-0274 XIR Laminated 72-41, 1.8m (72”)

 

                900-0275 XIR Laminated 72-41, 2.0m (79”)

 

* Specification subject to change without notice

 

[LOGO]

 

US: 800.365.8794 • US Int’l 650 962.9111 • Belgium +32 67649 955 • Germany +49
35952 440 • 3977 Bayshore Road, Palo Alto, CA 94303

 

 

--------------------------------------------------------------------------------


 

 

 

72-47 laminated film

 

Product Specification XIR-72-47 Laminated

 

 

3.0          ROLL CONFIGURATION

 

Unless otherwise specified in the Customer Requirement Specification (CRS) or
otherwise noted in the purchase order (PO).

 

3.1                                 Length: as specified on PO

 

3.2                                 Width: as specified on PO

 

3.3                                 Core:

 

3.3.1                        Material: ABS or Sonocco D, G or equivalent cores,
sealed end.

 

3.3.2                        Inside diameter: 6.03” nominal

 

3.3.3                        Length: Product width +4cm (+1.5”)

 

3.4                                 Splices: Allowed per CRS.

 

3.5                                 Telescoping: Not to exceed 3mm (0.125”)

 

3.6                                 Wrap Orientation: For substrates 2 mil the
coated side will be out.

 

4.0          PACKAGING/SHIPPING

 

4.1                                 Products of standard length and width will
be packaged in conformance with standard commercial practices to ensure
protection during shipping.

 

4.2                                 Product is shipped as specified in the CRS
or as otherwise noted in PO.

 

4.3                                 A roll map of each finished roll, showing
the location of all splices, is to be supplied with the roll. Also, a data
certificate listing optical performance against the technical specification is
to be sent with each roll.

 

5.0          PART NUMBER

 

                900-0187 XIR Laminated 72-47, 1.8m (72”)

 

                900-0304 XIR Laminated 72-47, 2.0m (79”)

 

* Specification subject to change without notice

 

[LOGO]

 

US: 800.365.8794 • US Int’l 650 962.9111 • Belgium +32 67649 955 • Germany +49
35952 440 • 3977 Bayshore Road, Palo Alto, CA 94303

 

 

--------------------------------------------------------------------------------


 

Southwall Technologies

 

XIR® Laminated Film

Exhibit 10

 

Force Majeure Exclusion

 

 

Force Majeure Exclusion

 

Grounds of relief from liability:

 

1.                                       A party is not liable for a failure to
perform any of his obligation in so far as he proves:

 

a.                                       that the failure was due to an
impediment beyond his control; and

 

b.                                      that be could not reasonably be expected
to have taken the impediment and its effects upon his ability to perform into
account at the time of the conclusion of the contract; and

 

c.                                       that he could not reasonably have
avoided or overcome it or at least its effects.

 

2.                                       An impediment within paragraph (1)
above, may result from events such as the following, this enumeration not being
exhaustive:

 

a.                                       war, whether declared or not, civil
war, riots and revolutions, acts of piracy, acts of sabotage;

 

b.                                      natural disasters such as violent
storms, cyclones, earthquakes, tidal waves, floods, destruction by lightning;

 

c.                                       explosions, fires, destruction of
machines, of factories and of any kind of installations;

 

d.                                      boycotts, strikes and lock-outs of all
kinds, go-slows, occupation of factories and premises, and work stoppages which
occur in the enterprise of the party seeking relief;

 

e.                                       acts of authority, whether lawful or
unlawful, apart from acts for which the party seeking relief has assumed the
risk by virtue of other provisions of the contract; and apart from the matters
mentioned in paragraph 3 below.

 

3.                                       For the purposes of paragraph (1)
above, and unless otherwise provided in the contract, impediment does not
include lack of authorizations, of licenses, of entry or residence permits, or
of approvals necessary for the performance of the contract and to be issued by a
public authority of any kind whatsoever in the country of the party seeking
relief.

 

Xinyi XIR® Exhibits

 

 

19

--------------------------------------------------------------------------------


 

Southwall Technologies

 

XIR® Laminated Film

Exhibit 10

 

Force Majeure Exclusion (page 2)

 

 

Duty to notify

 

4.                                       A party seeking relief shall as soon as
practicable after the impediment and its effects upon his ability to perform
became known to him give notice to the other party of such impediment and its
effect on his ability to perform. Notice shall also be given when the ground of
relief ceases.

 

5.                                       The ground of relief takes effect from
the time of the impediment or, if notice is not timely given from the time of
notice. Failure to give notice makes the failing party liable in damages for
loss which otherwise could have been avoided.

 

Effects of grounds of relief

 

6.                                       A ground of relief under this clause
relieves the failing party from damages, penalties and other contractual
sanctions, except from duty to pay interest on money owing as long as and to the
extent that the ground subsists.

 

7.                                       Further it postpones the time for
performance, for such period as may be reasonable, thereby excluding the other
party’s right, if any, to terminate or rescind the contract. In determining what
is a reasonable period, regard shall be had for the failing party’s ability to
resume performance, and the other party’s interest in receiving performance
despite the delay. Pending resumption of performance by the failing party, the
other party may suspend his own performance.

 

8.                                       If the grounds of relief subsist for
more than such period as the parties provide, (the applicable period to be
specified here by the parties), or in the absence of such provision for longer
than a reasonable period, either party shall be entitled to terminate the
contract with notice.

 

9.                                       Each party may retain what he has
received from the performance of the contract prior to the termination. Each
party must account to the other for any unjust enrichment resulting from such
performance. The payment of the final balance shall be made without delay.

 

Xinyi XIR® Exhibits

 

 

20

--------------------------------------------------------------------------------


 

 

Southwall Technologles

 

XIR® Laminated Film

Exhibit 11

 

Banking Information

 

 

BANK WIRE TRANSFER INSTRUCTIONS

 

for

 

Southwall Technologies Inc.

 

CUPERTINO NATIONAL BANK

3945 Freedom Circle

Suite 1000

Santa Clara, CA 95054

 

ABA Routing # 121141152

 

For the Account of:

 

                Southwall Technologies Inc.

                Acct # 003-109453

                Attn: Mr. Robert Freeman

                Ref. Invoice #

 

 

Xinyi XIR® Exhibits

 

 

21

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

XIR® Proprietary

Exhibit 12

 

Notice and Disclaimer

 

 

Proprietary Notice and Disclaimer – “Lamination Guidelines”

 

The laminated glass production information (“Know-how”) described in the
“Lamination Guidelines’’ concerns the manufacture of solar control laminated
glass units containing XIR® transparent solar reflective film. The Guidelines
include designs, material specifications, equipment specifications,
manufacturing methods, test methods, test results, application guides,
performance data, marketing data and other information. The recipient of this
information will give this Know-how the same security and protection given to
the recipients’ own proprietary information.

 

The Guidelines are based upon both SOUTHWALL experience in laminating glass and
knowledge gained from others which together comprise SOUTHWALL’s view of the
manufacturing and quality standards required for acceptable production of
laminated solar control glass units incorporating XlR® transparent solar
reflective film. It is SOUTHWALL’s belief that this information represents
industry best practices. SOUTHWALL has not independently researched or verified
the accuracy of information gained from others and makes no representations
concerning the reliability, durability, fitness, and/or effectiveness of a
particular product resulting from manufacturing processes that incorporate any
of the information described herein. It is the manufacturer’s responsibility to
determine if any or all such information can be used in its processes to
fabricate laminated solar control glass meeting all of its product requirements.
SOUTHWALL does not represent that laminated glass units made following these
guidelines are fit for any specific purpose, or specific application.

 

SOUTHWALL does not warrant the results obtained from the use of all or any
portion of the Guidelines by the manufacturer, and hereby disclaims any
liability for personal injury, property damage or product insufficiency arising
from the manufacturer’s use of the information contained in the Guidelines.
XINYI agrees that it will hold SOUTHWALL completely harmless in the event that
units made following the Guidelines exhibit failures or deficiencies.

 

 

 

Xinyi XIR® Exhibits

 

 

22

--------------------------------------------------------------------------------


 

 

Southwall Technologies

 

Existing Agreements

Exhibit 13

 

 

 

 

Southwall has existing worldwide, non-exclusive XIR® Laminated Glass Unit
manufacturing Agreements for Automotive Applications with the following
companies :

 

                Saint Gobain Sekurit – Contract until 12/2003. Contract will be
automatically extended by two years if both parties fulfill their respective
obligations within the Agreement.

 

                Pilkington PLC – Contract until 4/2004. Contract can be extended
by two years upon mutual written consent, which consent shall not be
unreasonably withheld if both parties have properly complied with their
obligations under the Agreement.

 

                Splintex / Glaverbel S.A. – 2005

 

 

Xinyi XIR® Exhibits

 

 

23

--------------------------------------------------------------------------------

